Citation Nr: 1412922	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-29 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected pilonidal sinus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel







INTRODUCTION

The Veteran had active military service from July 1960 to July 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was previously remanded by the Board in August 2013 for further development, including an additional VA examination.  The requested actions were substantially completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The medical evidence shows a painful scar, but no evidence of discharge or recurrence of the cyst at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected pilonidal sinus disability have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.27, 4.118, Diagnostic Code 7801, 7804 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran is seeking a higher rating for his service-connected pilonidal cyst.  His disability is current rated 10 percent under diagnostic code 7804 for unstable or painful scars.  A pilonidal cyst does not have a specific diagnostic code, so it is rated under a code most analogous to the situation, which, in this case, means the residual scar from the cyst.  Under this code a 10 percent rating is assigned for one or two scars that are unstable or painful.  A higher, 20 percent, rating is assigned for three or four scars that are unstable or painful.  An unstable scar is defined as one where there is frequent loss of covering of skin over the scar.  A note after the code also provides that if one or more scars are both unstable and painful then an additional 10 percent evaluation may be added.

Under Diagnostic Code 7801 his scar may also receive a higher 20 percent rating if the scar is deep and covers an area between 77 and 465 square centimeters. 

The medical evidence does not establish the Veteran had more than two painful or unstable scars, or that his scar was both painful and unstable.  For example, the VA examination from June 2009 revealed the Veteran had one healed pilonidal sinus scar.  Although this scar was painful, the examiner noted there was no skin breakdown on physical examination.  The scar was .25 cm wide and .5 cm long at its largest point.  Therefore the Veteran had only one painful scar that was not unstable, and was less than 77 square centimeters in size.

Similarly, the report from the October 2013 VA examination revealed the Veteran had only one painful scar, and no scars that were both painful and unstable.  The examiner noted his scar was one centimeter long, far less than 77 square centimeters, as contemplated by a higher rating.  Accordingly, the medical evidence does not establish the Veteran is entitled to a higher rating based on his scar.

However, in his November 2011 substantive appeal, the Veteran clarified that he was not asserting his scar had gotten worse, but rather argued that his current rating did not account for the pain, pungent smell, and drainage resulting from his service-connected disability.

As a lay person, the Veteran is competent to report what comes to him through his senses, such as smelling a pungent odor.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Board has considered the Veteran's competent statements describing a strong smell and discharge associated with his disability.

However, as will be discussed, the medical evidence does not establish the Veteran experienced any discharge or pungent odor associated with his service-connected disability during the period on appeal.

At his June 2009 VA examination, the Veteran reported experiencing intermittent pain and rectal discharge.  The examiner noted a history of frequent purulent perianal discharge.  However, upon physical examination, he noted no skin breakdown and no fistula, rectal stricture, or prolapse.  Additionally, the examiner did not note observing any smell or discharge during physical examination of the area.  Instead, the examiner opined the severity of the Veteran's service-connected disability was mild.

The Veteran continued to report experiencing pain and discharge associated with his disability, however no current manifestation of these symptoms are noted in treatment records.  For example, VA treatment records from January and June of 2010 include chronic draining pilonidal sinus in the list of inactive problems.  In June, a VA medical professional noted reddening of the skin but "no open sores."  Similarly, in July of that same year, the medical professional examined the Veteran and noted his rectal area was mildly enlarged, but no other symptoms, including any discharge or smell.  

Finally, during his October 2013 examination, the Veteran again reported experiencing a daily putrefied smell associated with his disability.  The examiner noted the Veteran had a scar in the anal area which was painful and tender to palpation, but noted there was no skin breakdown.  Instead, the examiner opined the Veteran did not have an active pilonidal cyst at the time of examination.  He further opined the Veteran had no systemic manifestation of this disability, and the condition had no impact on the Veteran's daily activities.

Therefore, although medical professionals were consistently informed of the Veteran's reported symptoms, primarily experiencing a strong smell, no care provider observed these symptoms throughout his medical treatment.  Instead, the medical professionals opined the Veteran was not experiencing any open sores or active pilonidal cysts during the examinations, providing probative evidence against his assertions.  Accordingly, while the evidence suggests the Veteran experienced draining associated with his service-connected disability in the past, the medical evidence does not establish the Veteran experienced this symptom at any point during the period on appeal.  Based on the foregoing, his appeal for an increased rating is denied.

The Board has considered whether the disability could be rated under another code.  For example, a rating analogous to dermatitis or psoriasis.  But other diagnostic codes pertaining to such skin conditions are based on features such as requiring the use of medications to treat the condition or the extent of the body that is affected by the condition.  Here, with a small scar, with no evidence of recurrence or of discharge, no other code would be more favorable to the claim. 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's pilonidal cyst disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain, discharge, and putrid smell.  Although the symptoms of putrid smell and discharge are not contemplated in the currently assigned rating, the evidence does not establish either of these symptoms occurred during the period on appeal, as discussed above.  His remaining symptom of pain is specifically addressed in the rating that is currently assigned.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, in this case, the evidence reflects the Veteran continued to work at the postal service full-time throughout the period on appeal.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected disability.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in May 2009 which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and post-service VA treatment records have been obtained, and the Veteran has not indicated he received any private treatment for this disability.  Additionally, records from the Social Security Administration (SSA) were requested, however the SSA responded no medical records were available.

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for service-connected pilonidal sinus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


